     Case 2:20-cr-00054 Document 73 Filed 03/23/21 Page 1 of 4 PageID #: 284



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                         CRIMINAL NO: 2:20-cr-00054


NEDELTCHO VLADIMIROV


                   MOTION BY THE UNITED STATES TO TOLL
                 THE SPEEDY TRIAL ACT AND CONTINUE TRIAL

       Comes now the United States of America, by counsel, and

respectfully moves this Honorable Court for an Order continuing

the trial and all related pretrial deadlines to a date between May

3, 2021, and       August 31, 2021, and for a finding of excludable

time under the Speedy Trial Act as found in Title 18 U.S.C. § 3161,

et seq.

       In support thereof, the United States provides as follows:

       1.    The trial of this matter is scheduled for April 19, 2021,

before the Honorable Irene C. Berger.

       2.    On March 15, 2021, Chief Judge Thomas E. Johnston entered

General Order #11 and ordered “that effective May 3, 2021, civil

and criminal petit jury selections may commence[.]” In Re: Court

Operations under the Exigent Circumstances Created by the COVID-

19 Pandemic, No. 2:20-mc-00052, Dkt. No. 16 at 7 (March 15, 2021).
     Case 2:20-cr-00054 Document 73 Filed 03/23/21 Page 2 of 4 PageID #: 285



       3.    General   Order   #11   further     ordered   that    “the    public

health recommendations for conducting indoor in-person events have

an impact on the availability of counsel and court staff, the time

period between May 3, 2021 and August 31, 2021 will be excluded

under the Speedy Trial Act, as … the ends of justice served by

excluding this time period outweigh the best interests of the

public and each defendant in a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A)” Id.

       4.     Pursuant to General Orders #10 and #11, the speedy trial

clock for all cases in this district remains tolled until August

31, 2021, and trials scheduled in advance of May 3, 2021—which

includes Mr. Vladimirov’s trial—must be continued to a date between

May 3, 2021 and August 31, 2021.

       5.    Consistent with these Orders, the United States requests

the current trial date and related deadlines be continued to a

date between May 3, 2021, and August 31, 2021.

       6.    The United States certifies that the reasons for the

request do not include general congestion of the Court’s calendar,

or   lack   of   diligent   preparation     on   the   part   of   the    parties

involved.

       WHEREFORE, the United States respectfully requests that this

Honorable Court enter an Order continuing the trial and all related

pretrial deadlines to a date between May 3, 2021, and August 31,

2021.

                                        2
Case 2:20-cr-00054 Document 73 Filed 03/23/21 Page 3 of 4 PageID #: 286



  DATED: March 23, 2021

                                Respectfully submitted,

                                LISA G. JOHNSTON
                                Acting United States Attorney

                          By:   /s/ Andrew J. Tessman
                                ANDREW J. TESSMAN
                                Assistant United States Attorney
                                West Virginia Bar No. 13734
                                300 Virginia Street, East
                                Room 4000
                                Charleston, WV 25301
                                Telephone: 304-345-2200
                                Email: andrew.tessman@usdoj.gov




                                   3
   Case 2:20-cr-00054 Document 73 Filed 03/23/21 Page 4 of 4 PageID #: 287



                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing document has been

electronically filed and service has been made on opposing counsel

by virtue of electronic filing on March 23, 2021 to:


     Timothy J. LaFon
     CICCARELLO DELGIUDICE & LAFON
     Suite 100
     1219 Virginia Street East
     Charleston, WV 25301-2912



                                         By:   s/Andrew J. Tessman
